 DECISIONS OF NATIONAL LABOR RELATIONS BOARDReppel Steel and Supply Co., Inc. and Shopmen's Lo-cal Union No. 740 of the International Associationof Bridge, Structural and Ornamental Iron Work-ers, AFLCIO. Case 28-CA-4609November 17, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY. AND TRUESDALEOn July 25, 1978, Administrative Law Judge Ger-ald A. Wacknov issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs 'and has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order,3as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Rep-pel Steel and Supply Co., Inc., Phoenix, Arizona, itsofficers, agents, successors, and assigns, shall takethe action set forth in said recommended Order, as somodified:Substitute the following for paragraph 2(d):"(d) Make whole its employees for this loss ofwages and other benefits, which are provided for inthe agreement, for the period on and after November1, 1977, in accordance with F. W. Woolworth Compa-ny, 90 NLRB 289 (1950), plus interest as set forth inFlorida Steel Corporation, 230 NLRB 651 (1977).(See, generally, Isis Plumbing & Heating Co., 138NLRB 716 (1962) )."Respondent filed a motion to reopen the record for receipt of additionaldocumentary evidence. Thereafter. the General Counsel filed a motion tostrike Respondent's motion to reopen the record. We den) Respondent'smotion to reopen the record, as the additional evidence was neither newlydiscovered nor unavailable at the time of the hearing Additionally. we findthat the proffered evidence, even if accepted. would not affect the resultreached herein. Hence, we find it unnecessary to pass on the General Coun-sel's motion to strike Respondent's motion.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F,2d 362 (3d Cirt 1951). We have carefullyexamined the record and find no basis for reversing his findings.The Administrative Law Judge found that Respondent addressed a letter.containing wage data requested by the Union, to a vacant lot. Respondentattached to its brief documents, not submitted into evidence at the hearing.that indicate that the address was not that of a vacant lot but that of theformer union president. We find that even if the Administrative Law Judgeerred in his findings regarding the address to which the letter was sent, sucherror was not prejudicial, as we adopt his finding that the Union did not inany event receive the letter. Moreover, we find, in agreement with the Ad-ministrative Law Judge. that the wage rates allegedly sent to the Unionwould not have put it on notice that Respondent's later wage proposal wasincorrect.3 In his recommended Order, the Administrative Law Judge inadvertentlyfailed to cite F W. Woolworth Company, 90 NLRB 289 (1950). in the make-whole paragraph. We shall modify his recommended Order accordingly.DECISIONSTATEMENT OF THE CASEGERALD A WACKNOV. Administrative Law Judge: Pur-suant to notice, a hearing with respect to this matter washeld before me in Phoenix, Arizona, on March 23 and 24,1978. The charge was filed on November 15, 1977,1 byShopmen's Local Union No. 740 of the International Asso-ciation of Bridge, Structural and Ornamental Iron Work-ers, AFL-CIO (herein called the Union), and thereafter onJanuary 3, 1978, a complaint and notice of hearing wasissued alleging a violation by Reppel Steel and Supply Co.,Inc. (herein called Respondent), of Section 8(a)(5) and (1)of the National Labor Relations Act, as amended (hereincalled the Act). Respondent's answer to the complaint,duly filed, denies the commission of any unfair labor prac-tice.The parties were afforded a full opportunity to be heard,to calls examine, and cross-examine witnesses, and to in-troduce relevant evidence. Since the close of the hearing,briefs have been received from the General Counsel andfrom Respondent's counsel.Upon the entire record 2 and based upon my observationof the witnesses and consideration of the briefs submitted,I make the following:FINDINGS OF FACTI JURISDICTIONRespondent is an Arizona corporation engaged in themanufacture of steel products and related items, with itsprincipal place of business located in Phoenix, Arizona.Respondent, in the course and conduct of its business op-erations, annually purchases steel and other goods and ma-terials valued in excess of $50,000 directly from suppliers' All dates or time periods herein are within 1977 unless otherwise indi-cated2Following the close of the hearing. both the General Counsel and Re-spondent filed motions to correct the transcript. The respective motions arehereby granted only to the extent that the parties have mutually agreed tosuch corrections. Regarding those proposed transcript corrections uponwhich the parties do not agree, the transcript shall remain unchanged.358 REPPEL STEEL & SUPPLY CO., INC.located outside the State of Arizona. Respondent admits,and I find, that it is an employer engaged in commercewithin the meaning of the Act.II THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that the Union is a labor orga-nization within the meaning of Section 2(5) of the Act.IlL THE UNFAIR LABOR PRACTICESA. The IssueThe principal issue raised by the pleadings is whether, inviolation of Section 8(a)(5) and (1) of the Act, Respondenthas refused to execute and thereafter abide by the provi-sions of a collective-bargaining agreement negotiated be-tween Respondent and the Union.B. The FacisI. The Union's versionOn April 15, following a Board-conducted representa-tion election, the Union was certified as the collective-bar-gaining representative of Respondent's employees in anappropriate unit.3Thereafter, on July 13, William N. Coleman, a generalorganizer for the Union's International, on behalf of theUnion, met with Tom Tracy, president of Respondent, atthe Sky Harbor Airport in Phoenix. The two individualshad known each other previously, having participated innegotiations for a ccilective-bargaining agreement in 1971 4extending from January 3, 1972, to April 30, 1972, andcovering a unit substantially similar to the unit herein.5At that meeting Coleman expressed his anxiety to com-mence contract negotiations, and Tracy importuned Cole-man to permit additional time prior to commencing negoti-ations because of pressing financial and other problems.Coleman replied that he would agree to such a delay onlyif Tracy would consent to foreshortened negotiations oncontract or "administrative" language, suggesting that Tra-cy forthwith agree to accept the administrative language ofthe prior 1972 agreement and that the parties negotiate thecost items at a later date. Tracy agreed.Thereafter a negotiating meeting took place on Septem-ber 14. Those present were Tracy, Coleman, and RichardNulliner, a special representative for the International.Coleman presented Tracy with a proposed contract, in-cluding cost items, and reminded Tracy of the commitmenthe had previously made to agree to the administrative lan-guage of the prior contract. Tracy acknowledged this, andafter some discussion of necessary modifications or3The unit, comprised of approximatels 69 empli,?ees. is described In thecomplaint as: "All production and maintenance employees emploed at IheRespondent's facility at 3115 East Madison. Phoenix. Arzona: excluding alltruckdrivers, office clerical employees, watchmen. guards and super, isors asdefined in the Act."I credit the testimony of Coleman in this regardThe record does not disclose the nature of any hargaining history subse-qucnt to April 30, 1972, until the times material to the Instant proceedingchanges from the 1972 contract language the language ofthe new contract was readily agreed to. At this meetingTracy stated that he believed the Union's cost proposalswere excessive, and Coleman replied that the cost itemswere negotiable.A subsequent meeting was held on October 3, with thesame individuals present. Tracy stated that the Union'sproposed cost demands were ridiculous, and Coleman re-plied that the Union had not been able to make intelligentcost proposals because necessary bargaining informationwhich the Union had previously requested had not beenforthcoming.6Tracy advised that he had been very busyand had not been able to send the information, but saidthat he would bring it to the next negotiating meeting,scheduled for the following day. However, there was agree-ment at the October 3 meeting regarding pension fund pro-visions of the contract, including the cost factors applica-ble thereto.The parties met again the next day, October 4. In addi-tion to Coleman, Nulliner, and Tracy, William Tizard, Re-spondent's vice president, was also in attendance. The ad-ministrative language was again reviewed to acquaintTizard with the status of negotiations. Respondent thenverbally presented the Union with a list of currentjob clas-sifications and corresponding wage rates. Coleman's bar-gaining notes, introduced into evidence by Respondent,state as follows:Co. gave following current classifications and rates ofpay which they would base their increases onInspectorPlate DeveloperLay outMachine OperatorAuto MechanicFitterStock ChaserWelderMaintenance MechanicBurnerForklife Oper.PainterHelperRebarOperatorHelper6.426.426.425.456.276.126.205.495.625.285.195.094.015.624.17Co. said they would develop an entire cost packagebut could not do it by tomorrow. Mtg for tomorrowcanceled.There was some general discussion at the October 4meeting, apparently initiated by Respondent, regardingwhether the welder classification should be changed to de-note a "certified welder" classification. As reflected byColeman's notes, Respondent requested additional time toprepare a complete cost package, and the parties agreed toB letter dated April 26, the t non had requested the name, date of hire.hourls rate of pa). job classification or description of work performed. anddescription and explanations ,if other benefits for each unit emplosee TheL nion never receiled the requested information359 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpostpone the next scheduled meeting to October 12 in or-der to provide Respondent with an opportunity to prepareits proposal.The October 12 meeting was held as scheduled, with allfour individuals again in attendance. Respondent submit-ted a typed wage proposal listing the same classificationsthat had been verbally presented to the Union during theprior meeting but adding a certified welder classification,each classification reflecting, for the first year of the con-tract, a 20-cent-per-hour wage increase from the then-cur-rent wage rate verbally furnished by Respondent to theUnion at the October 4 meeting. The document also re-flected Respondent's wage offer of 42 cents and 40 cents,respectively, for the next 2 succeeding years of the con-tract.The entire agreement was discussed, including wagesand classifications. During the course of the discussion,Coleman asked whether there were employees then beingpaid more than the proposed first-year wage rates. Respon-dent's negotiators apparently did not directly answer thisquery but rather, after a brief caucus, responded that ifsuch was the case the employees currently being paidabove the first-year contract rate would receive a 20-centwage increase regardless of their current rate of pay. At theconclusion of this negotiating session, all items having beenagreed to, the parties initialed their respective copies of theagreement, including the typed wage proposal submittedby Respondent. The union representatives stated that al-though they believed the wage rates proposed by Respon-dent were substandard, they would attempt to sell thepackage to the employees, in view of the financial difficul-ties Respondent claimed it was then experiencing.Thereafter, the contract was presented to and ratified bythe employees and prepared by the Union for signature ofthe parties. And on November i, Nulliner personally deliv-ered copies of the agreement to Tracy for his signature.Tracy requested several days to look over the document,and Nulliner agreed.On November 3, Tracy phoned Nulliner and stated therewas a problem with the wage rates and classifications.blaming the mistakes on his secretary. Nulliner replied thatthe agreed-upon wage rates and classifications were insert-ed in the contract as negotiated, and suggested that Tracyphone Coleman about the matter.On November 8. Colemall, having apparently been ad-vised by Nulliner that Respondent was reneging on theagreement, phoned Tracy and was told that the contractclassifications and rates of pay were incorrect due to amistake by Tracy's secretary and that Tracy had givenNulliner a new set of classifications and wages which re-flected what Respondent intended to have in the agree-ment all along. Coleman, during the ensuing vitriolic dis-cussion, stated that he intended to have the agreementsigned as negotiated by the parties and ratified by the em-ployees and that any problems within the parameters of theagreement could be discussed subsequent to the time Re-spondent executed the contract. A meeting was scheduledfor November 14.At the November 14 meeting, attended by the same fourindividuals, Tracy presented the Union with a documentcontaining 31 classifications and corresponding wage rates,rather than the 16 classifications and wage rates initiallypresented to and agreed upon with the Union. Tracy reiter-ated that his secretary had made a mistake and that he wasnot to blame, and adamantly refused to sign any agree-ment which did not incorporate the new classifications andwages. Coleman stated that the Union was not there tonegotiate, and the meeting concluded. Thereafter, theUnion filed the instant charge.2. Respondent's versionThe foregoing is a composite of the testimony of Cole-man and Nulliner. Tracy and Tizard tell a quite differentstory. Tracy testified that at the initial July 13 meeting atSky Harbor Ariport there was general agreement, con-firmed by a handshake, that Tracy would agree to the ad-ministrative language of the contract and Coleman wouldagree to a 20-cent-per-hour increase over and above thethen-current hourly rate for each employee for the firstcontract year. During the course of his testimony, Tracyemphasized that "from day one" all he ever intended toagree to was a 20-cent-per-hour raise from the then-currentwage rate of each employee for the first year of the con-tract. Tizard testified that at the October 4 meeting wageswere discussed "only very generally" and that Tracy statedRespondent was then "considering" a general across-the-board increase of 20 cents an hour. Tizard flatly deniesthat Tracy had in his possession or verbally presented a listof classifications or corresponding wage rates to the Unionat the October 4 meeting.Tracy testified that following the October 4 meeting herequested and received from either Harold Hoover, vicepresident responsible for Respondent's structural depart-ment, or Lois Worthing, the timekeeper, a verbal list ofRespondent's wage rates and classifications for the struc-tural division. He thereupon phoned two competitors andrequested their wage rates for comparable classifications,and prepared a written list reflecting the information hehad received. Tracy handed the list to Tizard and instruct-ed Tizard to insert on this list the appropriate classifica-tions and corresponding wages for Respondent's rebar di-vision, with which Tizard was apparently more familiar.Further, Tracy instructed Tizard to prepare a first-yearwage proposal for the Union by adding 20 cents per hourto each classification appearing on the list, having forgot-ten that there were, in addition, other lower wage ratesbeing paid by Respondent to various employees in the clas-sifications listed. Tizard did so, and this list was presentedto the Union at the October 12 meeting as Respondent'swage proposal, Respondent stating that the wage proposalrepresented an increase of 20 cents per hour across theboard and that Respondent was in no position to offermore.Acknowledging that the contract was presented to himby Nulliner on November I for his signature, Tracy claimshe observed that the wage rate was incorrect. He then tookthe contract to Hoover, who confirmed Tracy's belief thatthe wages reflected in the contract were not what Hooverunderstood. from a previous conversation with Tracy, hadbeen agreed to. Tracy testified that it suddenly dawned onhim that, according to the contractual provisions, employ-360 REPPEL STEEL & SUPPLY CO., INCees within various classifications would be entitled to raisesin excess of 20 cents per hour, a result which he had notintended.7Discovering this dilemma, Tracy immediately phonedNulliner, stating that the contract did not reflect what wasnegotiated, and added that he had a proposal which "abso-lutely constitutes 20 cents an hour for every employee thatwe have." Nulliner allegedly replied, according to Tracy,that he knew the wage rates would be a problem and thathe would pick up the copies of the contract along with therevised wage proposal, have the contract corrected in ac-cordance therewith, and return copies of the corrected con-tract to Respondent for signature.8Thereafter, according to Tracy, Respondent prepared itsrevised wage proposal in an effort to reflect the 20-centacross-the-board increase for each employee. Respondentadmitted that in preparing its revised wage proposal it sim-ply "made up" the subclassifications in order to reflect thevarying wages it paid to employees, even though Respon-dent previously had no such subclassifications. As Respon-dent states in its brief:This new list included A, B and C classifications undersome of the general headings in an effort to make the20 per hour across-the-board increase into a list ofwage classifications and wage scales.9Suffice it to say that Respondent's confusing revised wageproposal does not support Tracy's contentions that it "ab-solutely constitutes 20 cents an hour for every employeethat we have," which is what Tracy claims he intendedthroughout negotiations.Tracy's account of the unproductive November 14 meet-ing is substantially similar to the account given by Cole-man, the parties being unable to resolve their differences.'07Curiously, and without explanation therefor on the record. Respondentgranted to certain employees on November 2. I day after the new contractwas to become effective, wage increases far in excess of 20 cents per hourThus, one inspector was raised from $6.42 to S7.04 per hour; one welderfrom $5.19 to $5.60 per hour; two burners from $5.28 to S5.80 per hour: astock chaser from $4.55 to $5.05 per hour: and a forklift driver from S4 88to $5.39 per hour. Certain employees received a 20-cent-per-hour raise. butsome 19 of these employees were not increased to the contract scale for theirclassification. The contract specifies that wage rates therein are "minimumhourly rates."s While the record is unclear, a careful reading of the record indicates thatNulliner did pick up the contracts and revised wage proposal from Respon-dent, but on November 8 rather than on November 3 as implied by TIracyThus. Respondent's revised wage proposal is dated November 8. Colemantestified that he phoned Tracy on or about November 8, and Tracs testifiedthat he received the phone call from Coleman about 4 hours after Nullinerpicked up the documents, including the wage proposal.In essence, Respondent's revised wage proposal considerably loweredmost of the previously agreed-to classification rates and added a number ofsubclassifications with even lower correspondent rates. Contrary to Tracv'sclaim, the revised wage proposal shows the inspector classification rate ofS6.49 per hour (rather than the previously agreed-upon rate of S6.62 perhour), and Respondent's records show that one inspector who was previous-ly making $6.42 per hour would thereby be entitled to receive only a 7-centrather than a 20-cent wage increase; six machine operators who were mak-ing $5.62 per hour would be entitled to a raise of only 3 cents. to $S 65: awelder "B" would be raised 41 cents per hour from $5.19 to $5 60. twoburners from $5.28 to $5.80. a stock chaser "A" from S4.55 to S5.05, and theforklift driver from $4.88 to S5.39.10 Respondent was not permitted to adduce evidence at the hearing re-garding a meeting of the parties on March 9, during which an agent of theC. A nalvsis and Conclusion.sRespondent argues as follows: (I) Tracy. "from dayone" and thereafter throughout negotiations, made it clearto the Union that the Respondent was only willing to granta 20-cent-per-hour across-the-board increase to each em-ployee for the first year of the contract; and the Unionunderstood this to be Respondent's wage proposal: (2)assuming that the initial wage proposal was a "mistake," asTracy several times stated during the course of his testi-mony, the Union should have recognized the mistake be-cause of wage information the Union had in its possession:and (3) the contract prepared and submitted by the Unionto Respondent for signature did not embody the contractlanguage agreed to by the parties but rather contained uni-lateral additions or changes inserted by the Union. Thesecontentions are discussed below.Both Coleman and Nulliner very favorably impressedme as being forthright witnesses having a clear and con-vincing recollection, supported by documentary evidence,of the meeting and events involved herein. Conversely, thetestimony of Tracy and Tizard was often vague, incom-plete and inconsistent, unsupported by the documentaryevidence, and inherently improbable, I therefore discreditthe testimony of Tracy and Tizard to the extent that itdiffers from the testimony of Coleman and Nulliner.I do not credit the testimony of Tracy and/or Tizardthat Respondent, from Tracy's first meeting with Colemanat the Sky Harbor Airport, obtained a general agreementthat the Union would accept a 20-cent-per-hour increaseover and above the then-current hourly pay for each em-ployee, or that such a proposal was reiterated by Respon-dent's representatives throughout the course of negotia-tions. Respondent's written proposal contains nothing ofthe sort. Moreover, it is inconceivable that Coleman, anexperienced union representative and negotiator, wouldtentatively bind the Union to a particular wage increaseprior to even being furnished with current wage and otherinformation necessary for collective-bargaining purposes.Rather, I find, as credibly testified to by Coleman and Nul-liner, that throughout the course of negotiations Respon-dent at no time proposed an across-the-board wage in-crease of 20 cents per hour per employee.Further, I find that Respondent's October 12 writtenwage proposal was not a "mistake" but rather was precise-ly what Respondent represented it to be, namely a clearand unmistakable offer made in the course of contract ne-gotiations and that the Union understood and accepted itas such. Thus, on October 4, Respondent had furnished theUnion with what Respondent stated were the current clas-sifications and rates of pay upon which Respondent in-tended to base its proposed increases. And at the very nextnegotiating session, Respondent submitted what it charac-terized as a final offer, namely, a 20-cent-per-hour increaseper classification, not per employee, based on the wagesand classifications it had previously submitted. I find itBoard acted as intermediary in an attempt to settle the instant case Altercareful consideration of the arguments of the parties and applicable authori-ts. I relect Respondent's offer of proof in this regard. See Ruidiny amd(Constructin Trades (Counil of Philadelphia and Vicinity. AFl, ('10 lt(Ae-ni, e ( 'ott, ruictl, n (. I, 222 N.RB 1276. In I ( 19761361 DECISIONS OF NATIONAL LABOR RELATIONS BOARDutterly incredible that Tracy, Respondent's president andmajority stockholder who is involved in the day-to-day op-erations of Respondent, could have forgotten that employ-ees within the same classification received varying rates ofpay.Even assuming by some stretch of the imagination thatRespondent did in fact make a mistake and did not reallyintend to offer what it did, I find that the Union was in noposition to know this. Thus, the Union had never receivedprior wage and classification information which, even ifmailed as contended by Respondent, was addressed not tothe Union's representative but to a vacant lot; t the Uniononly possessed wage and classification information takenfrom a sampling of employees who chose to attend severalunion meetings; and, of great significance, the classifica-tions submitted to the Union both verbally on October 4and in writing on October 12 were substantially the sameas those classifications appearing in the prior 1972 agree-ment between the parties, there being no subclassificationsin said earlier contract. Moreover, Tracy testified that priorto preparing the October 12 wage proposal he comparedRespondent's wages with those of two competitors and dis-covered that Respondent's wage rates were, for the mostpart, 20 cents or more lower per classification. Given thecredible testimony of Coleman and Nulliner, coupled withthe facts and circumstances discussed above, I find that,even assuming, arguendo, a "mistake" by Respondent, theUnion did not know, nor was it in a position to even havesuspected, that Respondent did not mean what it initiallystated and subsequently confirmed in writing. Cf. ApachePowder Company, 223 NLRB 191 (1976).Next, Respondent contends that the draft of the contractsubmitted to Respondent for signature was incorrect, as itcontained language not previously agreed to. The recordshows, and I find, that certain changes in language resultedfrom clerical error on the part of the Union's secretary whotyped the contract and that such relatively insignificantchanges in wording were the result of typographical erroror other inadvertence. The precise language agreed to isclear and was initialed by the parties in their respectivedraft agreements, and the Union has indicated its willing-ness to correct these errors in the contract it submitted forsignature. Indeed, Coleman, not Respondent, discoveredthe errors and voluntarily pointed them out to Respondentduring the course of the hearing. Moreover, at no time didTracy indicate that these changes caused him to refuse toexecute the contract, as he unequivocally confirmed at thehearing on cross-examination:n It appears unnecessary to discuss in detail the very suspicious circum-stances surrounding the alleged mailing of this requested information to theUnion. Suffice it to say that the Union never received the information. Andeven if mailed to the Union by letter dated May 19. a comparison withanother exhibit introduced by Respondent shows that the wage rates alleg-edly submitted were incorrect, as they did not reflect substantial wage in-creases granted employees on May 4. Nor did classifications allegedly sentto the Union correspond with those classifications later submitted to theUnion after Respondent recognized its "mistake." Further. even though thewage rates allegedly sent to the Union reflected that employees within thesame classification may have received varying rates of pay. this would nothave put the Union on notice that Respondent did not want to alter thismethod of payment by raising the wages of each employee to a minimumstandard classification rate.Q. Is it your testimony now that there wasn't anyother problem with the agreement as far as you're con-cerned except for the wage classifications?A. Correct.I therefore find that the existence of these errors does notrelieve Respondent of the obligation to execute the con-tract as agreed to. Trojan Steel Corporation, 222 NLRB 478,483 (1976), enfd. 551 F.2d 308 (4th Cir. 1977).The contract language operating as a preamble for thewage increases appears in the proposed agreement undersection 10(A), entitled "Classifications -Work Assignments-Rates of Pay. " This language, preceding the agreed-uponwage increases, is identical in all material respects to thecorresponding language in the 1972 agreement, contains nosubstantive language not previously agreed to, and other-wise embodies the clear intent of the parties. Further, suchlanguage is consistent with other paragraphs of section 10.Thus, paragraph (D) of section 10, to which Respondentadmittedly agrees, provides, "(D) The rates of pay set forthin Subsection (A) of this Section are minimum straight-time hourly wage rates...." Similarly, paragraph (A)states, "each employee shall be paid not less than the mini-mum hourly rate." The insertion of such introductory lan-guage merely affirms the parties' understanding with re-gard to wages, makes the contract more legible, and is thewritten embodiment of the parties' understanding whichRespondent would be obligated, by Section 8(d) of the Act,to incorporate in a written contract. Contrary to Respon-dent's contention, I find that such language does not reflecta change which would permit Respondent to refuse to exe-cute the contract.'2On the basis of the foregoing and the record in its en-tirety, I find that Respondent has violated Section 8(a)(5)and (I) of the Act as alleged by failing and refusing toexecute and abide by the terms of an agreed-upon collec-tive-bargaining agreement.Iv. THE REMEDYIt having been found that Respondent has unlawfullyrefused to bargain with the Union by failing and refusingto sign and abide by the terms of a collective-bargainingcontract agreed to between the Union and Respondent, Ishall recommend that it cease and desist therefrom andtake certain affirmative action to effectuate the policies ofthe Act.12 The following cases cited by Respondent in support of its position areclearly inapposite. Thus, in Automatic Plastic Molding Company. 234 NLRB681 (1978), the contract submitted by the Union to the company for signa-ture contained a discrepancy which "seriously altered [the] meaning" of acontract seniority clause and, in addition, provided for health and welfarecoverage to which the company had not agreed. In B F. Goodrich ChemicalCompany,. a division of the B. F Goodrich Company. 232 NLRB 399 (1977), abona fide mutual misunderstanding as to the agreement reached precludeda binding agreement. And in Apache Powder Companyv, supra. the Boardfound that the employer was privileged to refuse to execute a contract as aresult of the employer's unilateral mistake which was "so obvious as to putthe other party on notice of an error."13 H. J Heinz Comparn v. N. L R.B., 311 U.S. 514, 526 (1941): RockwellPrinting and Publishing (o., Inc.. d/b /a Monument Printing Co.. 231 NLRB1215 (1977): Trojan Steel Corporation, supra.362 REPPEL STEEL & SUPPLY CO., INC.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. At all times material herein, the Union has been andcontinues to be the exclusive representative of Respon-dent's employees in the following appropriate bargainingunit:All production and maintenance employees employedby Reppel Steel and Supply Co., Inc., at its facility at3115 East Madison, Phoenix, Arizona: excluding al!truckdrivers, office clerical employees, watchmen,guards and supervisors as defined in the Act.4. By failing to execute the collective-bargaining agree-ment with the Union which was agreed upon on October12, 1977, and presented to Respondent for signature onNovember 1, 1977, Respondent has engaged in and is en-gaging in an unfair labor practice within the meaning ofSection 8(aX5) and (I) of the Act.5. By failing and refusing to give effect to the aforesaidcollective-bargaining agreement with the Union, Respon-dent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER 14The Respondent, Reppel Steel and Supply Co., Inc., itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively regarding wages,hours and other terms and conditions of employment withShopmen's Local Union No. 740 of the International Asso-ciation of Bridge, Structural and Ornamental Iron Work-ers, AFL-CIO, as the exclusive representative of the em-ployees in the following appropriate unit:All production and maintenance employees employedby Reppel Steel and Supply Co., Inc., at its facility at3115 East Madison, Phoenix, Arizona; excluding alltruckdrivers, office clerical employees, watchmen,guards and supervisors as defined in the Act.(b) Refusing to execute the collective-bargaining agree-ment with the Union which was agreed upon on October 12,1977, and which should have taken effect on November 1,1977.(c) Failing and refusing to give effect to the terms andprovisions of the agreed-upon collective-bargaining agree-ment with the Union.(d) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action, which is neces-sary to effectuate the policies of the Act:(a) Upon request, bargain collectively with the Union asthe exclusive representative of the employees in the appro-priate unit described above regarding wages, hours, andother terms and conditions of employment.(b) Execute forthwith the collective-bargaining agree-ment with the Union which was agreed upon on October12, 1977.(c) Give effect to the terms and provisions of that collec-tive-bargaining agreement retroactively to November 1,1977.(d) Make whole its employees for their loss of wages andother benefits which are provided for in the agreement forthe period on and after November 1, 1977, plus interest asset forth in Isis Plumbing & Heating Co., 138 NLRB 716(1962). and Florida Steel Corporation, 231 NLRB 651(1977)?5(e) Preserve and. upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpav or benefits dueunder the terms of this Order.(f) Post at its facility at Phoenix, Arizona, copies of theattached notice marked "Appendix." 16 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 28, after being duly signed by Respondent's author-ized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced. or covered by any other material.(g) Notify the Regional Director for Region 28, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.I' In the event no exceptions are filed as provided b) Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions. and Order, and all objections thereto shall bedeemed waived for all purposes|5 Nothing in this Order is to be construed as requinng Respondent torescind an) wages or benefits granted to employees.'6 In the event that this Order is enforced by a judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively regardingwages, hours, and other terms and conditions of em-ployment with Shopmen's Local Union No. 740 of theInternational Association of Bridge, Structural andOrnamental Iron Workers, AFL-CIO, as the exclusive363 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of the employees in the following ap-propriate unit:All production and maintenance employees em-ployed by Reppel Steel and Supply Co., Inc., at itsfacility at 3115 East Madison, Phoenix, Arizona; ex-cluding all truckdrivers, office clerical employees,watchmen, guards and supervisors as defined in theAct.WE WIL.L NoI refuse to execute the collective-bar-gaining agreement with the Union which was agreedupon on October 12, 1977, and which should have tak-en effect on November 1, 1977.WE WIlL Nor fail and refuse to give effect to theterms and provisions of the agreed-upon collective-bargaining agreement with the Union.WE WILL NoI in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WE WIii. upon request, bargain collectively with theUnion as the exclusive representative of the employeesin the appropnate unit described above regardingwages, hours, and other terms and conditions of em-ployment.WF wt .execute forthwith the collective-bargainingagreement with the Union which was agreed upon onOctober 12, 1977.WE wii,. give effect to the terms and provisions ofthat collective-bargaining agreement retroactively toNovember 1., 1977.WE WtL. make whole our employees for their loss ofwages and other benefits which are provided for in theagreement for the period on and after November I,1977, plus interest.REPPEL STEEL AND SUPPLY CO., IN(.364